Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frankie L. McCoy, Sr., filed a lawsuit in the district court under the Americans with Disabilities Act and the Rehabilitation Act, claiming that the Defendants discriminated against him on account of his physical disabilities. The district court granted summary judgment to the Defendants on the ground that McCoy settled the asserted claims in a settlement agreement reached in a prior action. McCoy now appeals.
We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McCoy v. Conroy, No. 1:01-cv-01581-JFM (D. Md. filed Apr. 15, 2016; entered Apr. 18, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED